Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors PhotoMedex, Inc. and Subsidiaries: We hereby consent to the incorporation by reference in this registration statement of PhotoMedex, Inc. on Form S-8 (for registering shares augmenting and reserved for issuance under the 2005 Equity Compensation Plan and the 2000 Non-Employee Director Stock Option Plan) of our report dated March 23, 2010, relating to the consolidated financial statements, and the effectiveness of internal controls over financial reporting, which report appears in the December 31, 2009 Annual Report on Form 10-K. We also consent to the reference to us under the heading “Experts” in this registration statement. /s/ Amper, Politziner & Mattia, LLP Edison, New Jersey December 1, 2010
